Fish, C. J.
1. On the trial of one indicted for murder the court properly held a person incompetent who, in reply to a statutory question on the voir dire, testified: “I am opposed to capital punishment in cases of circumstantial evidence.” Neither the trial judge nor any one else can anticipate with any degree of certainty the exact .character of all the evidence that may be developed and submitted on a trial. 24 Cyc. 310, and eases cited in notes 96 and 97.
(a) Another person, who, in answer to the same question, testified: “I am opposed to capital punishment in most instances,” was obviously incompetent to serve as a juror in the case.
*186No. 1406.
June 13, 1919.
Rehearing denied July 19, 1919.
Indictment for murder. Before Judge Wright. Floyd superior court. April 8, 1919.
The plaintiff in error was convicted of murder, without recommendation. He excepted to the refusal of a new trial.
W. B. Mebane, for plaintiff in error.
Clifford Walker, attorney-general, Claude H. Porter, solicitor-general, and M. C. Bennet, contra.
2. Failure of the court to instruct as to the law of voluntary manslaughter was not error, as in no view of the evidence was that offense involved.
3. The evidence authorized the verdict, and the refusal of a new trial was not error.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent.